

 Sales Contract of Finished Oil


Contract No.: 200606143


Seller: Xi’an Baorun Industrial Development Co., Ltd. Place: Shouguang
Buyer: Shouguang City Lian Meng Petroleum & Chemical Co., Ltd.  Date: May 10,
2005
 

1.  
Product, Quantity, Price and Delivery Time.

 
 
Product
 
 
Density
 
Manufacturer
 
Unit
 
Quantity(Ton)
 
Price
 
Total Amount(Yuan)
 
Delivery Time
 
Conventional residual
 
910.00
 
Yanlian
 
Ton
 
3,000
 
3050.00
 
9,150,000.00
 
May 10, 2005—May 31, 2005
 
Total Amount : Nine million one hundred and fifty thousand Yuan

 

2.  
Quality Standard:

Density: 910.00kg/mî below; residual carbon≯5.0%, Sulphur≯0.5%, water ≯0.5%,
water ≯0.5%--deducting, no other impurity.
 

3.  The term of the Supplier’s responsibility for quality: the Supplier will
compensate the Buyer for all the loss from quality problem.

   

4.  
Package Standard.

Supply and recycling of wrappage: none.
 

5.  
The quantity and supply means of random must-haves, accessories and tools: none.

 

6.  
Measurement Standard and Calculation of Reasonable Loss

   Using the data from Boxing Station

   The two parties should check the platform scale. In case of any dispute the
two parties shall resolve it timely.

   

7.  The product should belong to buyers once the product passes the quality
test. If the buyer doesn’t pay the purchasing price the product still belongs to
the seller.

   

8.  Delivery place: Boxing Jing Bo Logistic railway station

   

9.  Transportation manner, arriving station and fees

  The seller shall bear all of the transportation fees.

 
 
 

--------------------------------------------------------------------------------

 

10.  
The Standard , Method, Place and Term of the Quality Test

Using the test results from the buyers.
In case of any dispute the two parties shall resolve it timely.
 

11.  
Transportation Fees

The buyer shall bear the transportation expenses from Jing Bo Logistic railway
station to the delivery by buyer and the expenses of unloading goods.
 

12.  
Payment Term

The unit price is 3,050.00/ton and the total price is paid upon two invoices
(railway invoice-170 Yuan/ton and VAT invoice). The 80% of the total price will
be paid upon receiving the goods and the balance will be paid upon
receiving the two invoices. And the total price should be paid in cash.
 

13.  
Guarantee form (a guarantee contract could also be made.) : None

 

14.  
Termination

This contract may be amended or canceled by the two parties hereto for force
majeure.
 

15.  
Default

  The liability of default and breaching action shall be resolved in compliance
with Contract Law of the People's Republic of China

   

16.  In case of any dispute, the two parties hereto shall negotiate friendly or
they may propose a suit to the local People’s Court in the place where the
suitor is located.

   

17.  This contract shall be effective upon the signing by the two parties
hereof.

   

18.  Others

  If the market changes the two parties hereto shall resolve the problem through
actively negotiation.

.


Seller
Buyer
Notary
Seller (seal): Xi’an Baorun Industrial Development Co., Ltd.
Address:
Legal person:
Authorized person:
Tel:
Fax:
Opening Bank:
Account #:
Zip Code:
Buyer(seal): Shouguang City Lian Meng Petroleum & Chemical Co., Ltd.
Address: # 67 Jinguang Xijie, Shouguang city
Legal person: Zhang Xueqing
Authorized person:
Tel: 0536-5222662
Fax:0536-5227422
Opening Bank: Shouguang Branch of Industrial &Commercial Bank of China
Account #:1607006109022100171
Tax ID: 370783733716073
Opinion:
 
 
 
Seal of the Notary
 
 
 
 
 
By:
Date:



 
 

--------------------------------------------------------------------------------

 